Citation Nr: 0826067	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979, and from February 1982 to September 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision from 
the Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A hearing at the RO before the undersigned was conducted in 
April 2008.  At that hearing, the veteran withdrew his appeal 
regarding entitlement to service connection for degenerative 
joint disease of the left shoulder.


FINDINGS OF FACT

The record includes a medical diagnosis of PTSD, credible 
evidence that supports the veteran's claimed in-service 
stressor of witnessing the air show disaster at the Ramstein 
Air Base in Germany in August 1988, which killed 
approximately 72 spectators and pilots, and injured hundreds 
of spectators; and medical evidence of a nexus between the 
PTSD diagnosis and the veteran's inservice experience.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110. 

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
Claimed non-combat stressors, as in this case, must be 
verified, and the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47.

The veteran seeks service connection for PTSD.  He has 
submitted numerous statements and testimony regarding his 
claimed in-service stressors, including witnessing the air 
show disaster at the Ramstein Air Base in Germany in August 
1988, which killed approximately 72 spectators and pilots, 
and injured hundreds of spectators; almost dying in a 60-foot 
fall from some scaffolding; and witnessing the decapitation 
of a motorcycle rider.  Initially, the record shows PTSD 
diagnoses and treatment at veteran's facilities related to 
the veteran's reported inservice stressors.

The next issue is whether the stressors, which were the bases 
of the PTSD diagnoses, have been corroborated.  The veteran 
has submitted the notarized statement of a fellow serviceman, 
J.A., who indicated that the veteran attended the Ramstein 
air show in August 1988.  In February 2007, J.A. also 
provided his unit assignment when he was stationed at 
Ramstein Air Base.  

A VA psychiatric examination was conducted in June 2005.  The 
physician opined that the veteran has PTSD, in part, due to 
witnessing the air show accident at the Ramstein Air Base.  
In a November 2006 letter, a therapist, who has treated the 
veteran at a VA facility, stated that the veteran suffers 
from PTSD due to the air show accident.  As the record shows 
medical diagnoses of PTSD, sufficient credible evidence from 
a fellow serviceman that supports one of the veteran's 
claimed in-service stressor of witnessing the air show 
disaster at Ramstein Air Base, and medical evidence of a 
nexus between diagnosed PTSD and the veteran's inservice 
experience, the evidence supports a grant of service 
connection for PTSD.  See 38 C.F.R. §§ 3.102, 3.304(f); Cohen 
supra.

The veteran's service connection claim for PTSD has been 
considered with respect to the duties to notify and assist.  
Given the favorable outcome, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for PTSD is granted,



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


